In support of his motion for rehearing and as evidencing his right to have the statement of facts herein considered, appellant sets forth a lengthy statement of facts and appends to his motion a statement in writing made by the then county attorney of Williamson county. From said motion it appears that on the last day of the last extension of time given him in which to file a statement of facts, he presented to said county attorney a statement of facts which said county attorney then declined to agree to, but took same for the purpose of further consideration. It is stated that thereafter the parties came to a conclusion about said statement of facts and that the said county attorney then agreed that it might be filed back as within the time. If these facts were conceded, this court would not be justified in considering a statement of facts filed after the time, whose history was as above stated. That the statement of facts was not filed within the time allowed by law is admitted. That it was not taken to the county attorney until the last day of a ninety-day extension after the adjournment of court, is also made plain. If the county attorney was too busy to then go over said statement of facts and come to an agreement about it with appellant, it was his duty to have taken same to the county judge and had him either then approve or reject it. This was not done, nor is it made to appear that any effort was made to obtain the approval of said county judge to said statement of facts within the period allowed by law. It is much to be regretted that misunderstandings between attorneys for the State and appellant may arise, but the rulings of this court and our statutes are well known.
The motion for rehearing will be overruled.
Overruled.